918 F.2d 178
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dennis K. JACKSON, Jr., Plaintiff-Appellant,v.Don REESE, Steve Bail, Ralph Evitts, Defendants-Appellees.
No. 90-5281.
United States Court of Appeals, Sixth Circuit.
Nov. 13, 1990.

Before KEITH, KENNEDY and SUHRHEINRICH, Circuit Judges.

ORDER

1
Dennis K. Jackson, Jr., appeals an order of the district court which dismissed his civil rights action.  Upon review of the record and Jackson's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Jackson filed a complaint pursuant to 42 U.S.C. Sec. 1983 in the District Court for the Eastern District of Kentucky.  As the basis of his cause of action, he alleged that while he had been at the Blackburn Correctional Complex in Lexington, Kentucky, defendants had improperly instituted disciplinary proceedings against him which had resulted in the deprivation of 120 days of good time credits which he had accumulated.  Jackson further maintained that those disciplinary proceedings were invalid as defendants had acted out of a desire to discriminate against him on the basis of race and had failed to follow various procedures mandated by state law.  As relief Jackson asked only that the good time credits be restored to him.  Based upon the contents of Jackson's other pleadings, however, the district court determined that the disciplinary charges had eventually been dismissed and the good time credits returned.  Accordingly, the district court concluded that Jackson's cause of action was moot and dismissed the complaint.  Jackson then filed this appeal.


3
Based upon a careful review of the record and Jackson's brief, this court has concluded that the district court correctly dismissed the complaint for reason of mootness.  Accordingly, the district court's final order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.